Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Jerry D. Chase, President and Chief Executive Officer, certify that: 1. To my knowledge, this report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge, the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of BSQUARE Corporation. Dated: August 8, 2017 /s/Jerry D. Chase Jerry D. Chase President and Chief Executive Officer
